DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 03/19/2020. Claims 1-20 are pending in the Application.  

Continuity/ priority Information
the present Application 16823720, filed 03/19/2020 claims foreign priority to 	  REPUBLIC OF KOREA, Application 10-2019-0107343, filed 08/30/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, 19 and 20, the limitation “setting a test operation condition of the volatile memory device such that an error probability is increased based on the test operation condition, compared to a normal operation condition for a normal operation of the volatile memory device” is indefinite because it recites relative terms, i.e. e.g. a test condition relative to a normal operation condition. One of ordinary skill in the art must be able to know the normal operation condition prior in setting a test operation condition. Also, it is unclear how an error probability is increased in relation to a test operation condition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OSADA et al. (U.S. Pub. No. 20170364407) Pub. Date: Dec. 21, 2017. 

setting a test operation condition of the volatile memory device; 
FIG. 1 illustrates a memory system 1 comprising a memory controller 100 and a memory device 200. [0019] The memory controller 100 of the embodiment receives commands from a host 2. In accordance with the commands, the memory controller 100 reads data from the memory device 200 and writes data in the memory device 200.
performing a test operation of the volatile memory device to detect error position information of errors in data;
[0032] The fail count register 170c stores data representing the number of times an error occurs at the defective address stored in the fail address register 170a (the number of times is equal to the number of times the error is successfully corrected). Upon detection of an error by the ECC circuit 160, the fail count register 170c increases the number of times an error is repeated at the address corresponding to the error.
performing a runtime repair operation;
[0033] If the number of times the error occurs at the defective address (i.e., the number of times the error is successfully corrected) reaches the threshold, the fuse address generator 170d generates redundancy address information by which the memory cell MC corresponding to the defective address is replaced with a redundancy cell. More specifically, upon reception of signal "Err_max" from the fail count register 170c, the fuse address register 170d generates a fuse address (redundancy address information) of a column fuse 212 and/or a row fuse 214 so that the corresponding address is replaced with the address of a redundancy cell.

Regarding Claims 2-4, OSADA discloses setting a selected wordline voltage; [0048] The internal voltage generator 260 generates an internal voltage (e.g., a boosted voltage higher than a power supply voltage) required for each operation of the memory device 200. Controlled by the controller 240, the internal voltage generator 260 performs a voltage boost operation and generates a required voltage.

Regarding Claims 5-11, OSADA discloses reading data stored in the test object region....mapping between addresses of the test object region and addresses of the backup region; FIG. 5 [0069] The scrub operation is an operation the memory controller 100 performs when the user is riot performing the ordinary read/write operation. By the scrub operation, the memory cells MC of the ordinary cell array 210a are cyclically checked and a data error is corrected. 
[Step S1003] [0075] The device interface 150 supplies data d to the ECC circuit 160, for error detection of data d. The ECC circuit 160 determines whether the received data d contains an error. If an error detected in data d, the ECC circuit 160 performs error correction for data d, using an error correcting code.
[Step S1006] [0079] If the address comparator 170b determines that address n is stored in the fail address register 170a (Yes in Step S1004), the fail count register 170c increases the count M corresponding to address n by one (count M: the number of times an error occurs or the number of times the error is successfully corrected). 
 [Step S1009] [0089] After the end of the fuse program in Step S1008 or if the fail register 170c determines that count M of address n has not reached threshold Mmax 

Regarding Claims 12-18, OSADA discloses the error attribute information indicating correlation between the errors and a structure of the volatile memory device;  
[0076] If it is determined that data d contains an error (YES in Step S1003), the ECC circuit 160 supplies an error notification signal "Error" to the fuse controller 170. The address comparator 170b receives address n from the address counter 180, if it receives error notification signal "Error" from the ECC circuit 160. 
[0077] Subsequently, the address comparator 170b determines whether address n is stored in the fail address register 170a. In other words, the address comparator 170b determines whether the fail address register 170a stores the same address information as the address information (address n) corresponding to the error.
[Step S1005] [0078] If the address comparator 170b determines that address n is not stored in the fail address register 170a (No in Step S1004), the address comparator 170b stores the information on address n corresponding to the error in the fail address register 170a.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

US 20180373594, KIM; Woongrae. [0011] The method may include generating error correction counting values by counting the number of error correction occurrence signals in a plurality of management blocks and generating permanent error block information for defining whether errors generated in the plurality of management blocks are a permanent error or a temporary error by comparing the error correction counting values and at least one reference value. The method may include replacing an address signal with a new address signal when a management block selected according to the address signal among the plurality of management blocks is previously designated in the permanent error block information. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: September 10, 2021
Non-Final Rejection 20210909
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov